        Case 1:17-cv-01124-JKB Document 74-1 Filed 06/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION


 KURT EICHENWALD,                                )
                                                 )
        Plaintiff,                               )
                                                 ) C.A. No. 17-cv-01124-JKB
        v.                                       )
                                                 )
 JOHN RIVELLO                                    )
                                                 )
        Defendant.                               )
                                                 )


   DECLARATION OF JENNIFER B. MAISEL IN SUPPORT OF PLAINTIFF KURT
    EICHENWALD’S MOTION FOR ENTRY OF A CONFIDENTIALITY ORDER

       I, JENNIFER B. MAISEL, affirm and declare as follows:

       1.      I am an attorney at Rothwell, Figg, Ernst & Manbeck P.C., counsel to Plaintiff

Kurt Eichenwald (“Plaintiff”) in the above-captioned matter. I am a member in good standing of

the bars of the District of Columbia and New York. I submit this declaration in support of

Plaintiff Kurt Eichenwald’s Motion for Entry of a Confidentiality Order.

       2.      Attached hereto as Exhibit 1 is a Proposed Confidentiality Order compliant with

Local Rule 104.13.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of an email sent by counsel

for Defendant on May 22, 2020.

       4.      Attached hereto as Exhibit 3 are true and correct copies of excerpts of discovery

produced by Defendant.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of an excerpt of discovery
         Case 1:17-cv-01124-JKB Document 74-1 Filed 06/04/20 Page 2 of 2




from Twitter produced by Defendant.

        6.     Attached hereto as Exhibit 5 is a true and correct copy of a website printout from

Wikipedia, available at, https://en.wikipedia.org/wiki/The_Right_Stuff_(blog), accessed June 3,

2020.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts of discovery

produced by Defendant.


        I declare under penalty of perjury that the foregoing is true and correct.

Executed this 4th day of June, 2020.

                                                  /s/ Jennifer Maisel
                                                  Jennifer B. Maisel, Esq.




                                                  2
